DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 07 February 2022, with respect to the double patenting rejection of Claim 1 have been fully considered and are persuasive.  
The rejection of Claim 1 has been withdrawn. 
The Examiner regrets his error in failing to examine Claims 2-10. Claims 2-10 have been fully considered herein.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-10 are allowed.
Regarding independent Claim 2, the prior art of record does not describe or reasonably suggest, in conjunction with the further limitations of the present claims, a push/pull tab operatively connected to the front body for movement relative to the front body in a direction extending between the front and rear of the front body, the push/pull tab being movable with respect to the front body upon application of a force to the push/pull tab from a first position to a second position to move the resilient latch out of latching engagement with the fiber optic connector for disconnecting the fiber optic connector from the fiber optic component, the push pull tab being configured to be moved by the resilient latch upon engagement therewith toward the first position.
Claims 3-10 depend from Claim 1 and are therefore allowable for at least the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/Primary Examiner, Art Unit 2874